McFATE, Judge, Retired,
dissenting:
I respectfully dissent, for the following reasons.
The sole issue on appeal, fully briefed by the parties and submitted for decision was: does the Medical Malpractice Act (A.R.S. §§ 12-561 et seq.) apply to the plaintiffs’ malpractice action, where the facts giving rise thereto arose before the effective date of the Act but the complaint was filed thereafter.
Plaintiffs had asserted several grounds for relief, including assault and battery, breach of oral contract, and lack of informed consent, all of which are abrogated by the Medical Malpractice Act.
The Act further alters and circumscribes, to the plaintiffs’ detriment, various other evidentiary and procedural aspects of a typ-*331ieal common law malpractice case, such as the standard of care required of medical specialists, and the collateral source rule. A completely new requirement is the mandatory medical review panel. A.R.S. § 12-567. Thus, from plaintiffs’ standpoint, new burdens are imposed and previously existing rights are denied them if they are required to pursue their claims under the Act.
Each of the parties sought summary judgment, the plaintiffs contending against the applicability of the Act and the defendants advocating contrariwise.
The trial court entered a final partial summary judgment, finding no just reason for delaying its entry under Rule 54(b), Rules of Civil Procedure, holding that the Medical Malpractice Act applied to plaintiffs’ claims and required plaintiffs to submit to a medical liability review panel pursuant to A.R.S. § 12-567. The court granted judgment “on that portion of Par. 11 of plaintiffs’ complaint which alleges claims for assault and battery, oral contract and lack of informed consent.” This judgment effectively and finally dismissed these alleged claims.
The main opinion holds that the judgment is interlocutory in nature and therefore is governed by A.R.S. § 12-2101(G), which authorizes appeal:
[F]rom an interlocutory judgment which determines the rights of the parties and directs an accounting or other proceeding to determine the amount of the recovery
and that because the judgment does not direct an accounting or other proceeding to determine the amount of recovery, and does not settle finally a substantial issue, it is not appealable; consequently this court has no jurisdiction to entertain the appeal.
The judgment did not dispose of all of plaintiffs’ claims and in that sense is not final. The plaintiffs were still in court subjected to further proceedings under the Medical Malpractice Act, albeit unwillingly. However, this does not settle the issue of appealability. In respect to the dismissed claims, there has been a final determination of the plaintiffs’ right to pursue those claims in court. It seems to me the rationale in Cook v. Cook, cited in the majority opinion (a negligence case in which the partial summary judgment found for plaintiff on the issue of liability, reserving the issue of damages for trial), is applicable here. The court said:
Rule 54(b), of course, is not by its express terms applicable to appealability under § 12-2101(G). Nevertheless, the Court here has expressly directed the judgment be entered and has found that no just reason for delay in entering the judgment exists. It has, therefore, indicated the finality of the judgment on the liability issue.
******
In the instant case, the interlocutory judgment contained language of finality in accordance with Rule 54(b) and is, therefore, appealable.
If we apply this reasoning to the case at hand, the judgment is appealable under A.R.S. § 12-2101(G), supra.
There is yet another reason why the judgment is appealable. Our Supreme Court has held, in Reader v. Magma-Superior Copper Co., 108 Ariz. 186, 494 P.2d 708 (1972), that a judgment determining that plaintiffs cannot maintain or prosecute their claim because of procedural impediments (in this case an attempted class action) in effect terminates the claim sought to be litigated, and is appealable under A.R.S. § 12-2101(D), which provides that an appeal may be taken:
[FJrom any order affecting a substantial right made in any action when the order in effect determines the action and prevents judgment from which an appeal might be taken.
The circumstances which brought about this holding are closely analogous to the facts in the case before the court, at least with respect to plaintiffs’ claims which were dismissed. Each claim constitutes a separate cause of action. Whether a single action is dismissed or one or more of several claims joined in one lawsuit is dismissed, there is an equivalent finality to each dismissal.
*332In view of the foregoing, it would appear that the partial summary judgment in this case, having been entered as a final judgment pursuant to Rule 54(b), and having effectively determined, adversely to plaintiffs, the issue of whether the Medical Malpractice Act is applicable, and whether certain of their alleged specific claims for relief will lie, is appealable, and that the court does indeed have jurisdiction. We should decide the case on its merits.